DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 6, 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2, 4, 6, 7 and 9, prior art failed to disclose or fairly suggest, along with other recited claim limitations, the (material) specifics of the capping layer as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (20150162445)
Regarding Claim 1, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a fin 202 comprising a lightly doped source/drain (LDD) region; a capping layer 210 over the LDD region 207a/207b; a gate stack 212 over the fin, the gate stack comprising a gate electrode 212c and a gate dielectric 212b, the gate dielectric extending along sidewalls of the capping layer (see Fig. 4B); and a gate spacer 206 adjacent to 
Regarding Claim 3, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 10 A to 20 A.  
Regarding Claim 5, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 5 A to 15 A.  
Regarding Claim 8, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 3 A to 47 A.  
Regarding Claim 10, in paragraphs 0072 and 0075, the capping layer 210 (strain inducing layer) has a thickness in a range of 25 A to 45 A.
Regarding Claim 11, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a substrate 200; a fin 202 formed in the substrate; a capping layer 210 overlying the fin; an interfacial layer 212a on the capping layer, wherein a material composition of the interfacial layer is different than a material composition of the capping layer; a gate spacer 206 on the interfacial layer, the (left and rightmost portions of the) interfacial layer and the capping layer being interposed between the fin and the gate spacer; a gate dielectric layer 212b adjacent the gate spacer, the gate dielectric layer extending along sidewalls of the capping layer and the interfacial layer (see Fig. 4B); and a gate electrode 212c over the gate dielectric layer.  
Regarding Claim 12, a channel region 209 of the fin comprises germanium (see paragraphs 0016, 0037 and 0084).  
Regarding Claim 13, the channel region of the fin has a concentration of germanium of at least 25% (see paragraphs 0015 and 0016) 
Regarding Claim 14, the interfacial layer comprises silicon oxide or silicon nitride (see paragraphs 0021, 0032, 0033, 0036 and 0051).  
Regarding Claim 15, in paragraphs 0072 and 0075, a combined thickness of the capping layer and the interfacial layer is in a range of 25 A to 50 A.  
Regarding Claim 16, in Figs. 4A and 4B, Wu et al. discloses a device, comprising: a fin 202 protruding from a substrate 200; a gate electrode 212c over the fin; a gate dielectric layer 212b between the fin and the gate electrode, the gate dielectric layer covering sidewalls of the gate electrode; a gate spacer 206 adjacent to the gate dielectric layer, the gate spacer being over the fin; a capping layer 210 between the gate spacer and the fin; and a source/drain region 207 extending from the fin, sidewalls of the source/drain region being covered by the capping layer.  
Regarding Claim 17, the gate dielectric layer 212b covers a first sidewall of the capping layer 210.  
Regarding Claim 18, the source/drain region 207 covers a second sidewall of the capping layer, the second sidewall being opposite the first sidewall.  
Regarding Claim 19, the capping layer 210 is interposed between the gate spacer 206 and the source/drain region 207.  
Regarding Claim 20, an interfacial layer 212a is interposed between the capping layer 210 and the gate spacer 207.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        1/25/2022